Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/21, 10/1/21, and 12/20/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note that the provided abstract does not sufficiently discloses to assist readers in deciding whether there is a need for consulting the full patent text for details.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the provided drawings fail to clearly show the detailed subject matter of the instant application. 

Moreover, the provided reference “1150” in Fig. 1 which should be “115D” is unclear. The provided reference “1150” in Fig. 3 which should be “115B” is unclear. 
The provided reference “1900” in Fig. 4 which should be “190B” is confusing. 
The provided reference “1558” in Fig. 4 which should be “155B” is unclear. The applicant is encouraged to make sure that all the provided references and the drawings are required in reply to the Office action to avoid abandonment of the application.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As PCT written Opinion of the International Searching Authority has indicated, the original claims 1-4, 7-9, 15, and 17 are rejected under PCT 33)2) as being anticipated by Buchmueller (US 2017/0197718) (see IDS). 
RE the amended claims 1 and 8, filed Aug 13, 2021, Buchmueller (US 2017/0197718) shows a load control system and a computer implemented method to influence at least one of a position, orientation, or motion of a load suspended by a main load bearing line from a carrier, comprising: a rotational coupling (See Fig. 3A), a winch (130), a winch control line (132) to be secured to the load and the winch, a thruster (110-113, see Fig 1B), a sensor suite (258, 259), and a computer processor (260) (See paragraph [0032]) and a memory having a control module which, when executed by the computer the thrust control module is to determine at least the position, orientation, or motion by combining the sensor data from the sensor suite through a non-linear filter to determine a current state and wherein the control module is further to use the current state to control the tension on the winch and the thruster to influence at least one of the position, orientation, or motion of the load.” Note that the amended claim 1 includes the previously and originally dependent claim 5 which incorporated into an independent claim 1 and the amended claim 8 includes the previously and originally dependent claim 11 which incorporated into an independent claim 8. 
RE claim 14, the amended claim 14 includes the previously and originally dependent claim 18 which incorporated into an independent claim 14.  Buchmueller (US 2017/0197718) or other prior art does not specifically teach or suggest an apparatus to influence at least one of a position, orientation, or motion of a load suspended by a main load bearing line from a carrier, comprising: means to determine a position, orientation, or motion of the load and a tension on a winch from a winch control line based on a sensor data from a sensor suite, 
means to secure the winch to the load with a winch control line, 
means to control the winch, winch control line, and a thruster to influence at least one of the position, orientation, or motion of the load, 
means for a rotational coupling, wherein the rotational coupling allows the winch and thruster to rotate about a vertical axis of the main load bearing line without imparting a significant torque on the main load bearing line, and 
means to determine the position, orientation, or motion and the tension on the winch by combining the sensor data from the sensor suite through a non-linear filter to determine a current state, wherein the current state comprises the position, orientation, or motion and the tension on the winch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchmueller; Daniel ‘481 which is similar to ‘404 (See IDS) shows a tether compensated airborne delivery.
OHAYON; David provides anti-rotation device and method for lifting and moving a load.
Cranney, III; Richard A. discloses a crane position indicator.
Verheyen; Kurtis L. files a method for controlling a bucket hoist.
Sikora; Derek shows a controlled drone load system.
Shenk; David K. displays a crane claw tilt sensing and recovery. 
Chaen; Yoshinobu provides a rotary load lifting hook device.
Colgate, J. Edward offers a device for manipulating heavy payloads.
Heravi; Oliver reveals constant pull winch controls. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651